PER CURIAM.
Defendant’s conviction is affirmed.
However, we note under the authority of La.C.Cr.P. art. 920(2) that the sentence imposed is illegal. Defendant was found guilty of second degree murder and sentenced to imprisonment at hard labor for life without benefit of parole. At the time the crime was committed (April 8, 1974), it was punishable by a term of life imprisonment at hard labor without benefit of parole, probation or suspension of sentence for a period of twenty years. La.R.S. 14:30.1, as added by Acts 1973, No. 111, § 1. The sentence imposed herein renders defendant ineligible for parole for the rest of his natural life rather than for twenty years, as provided by statute. Accordingly, the sentence imposed is vacated and set aside and the matter is remanded to the district court for resentencing in accordance with law.